DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election of Subspecies A, Group A, Subspecies A1a1 in the reply filed on 06/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-12, and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, group, or subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2021.
Drawings
2)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the corresponding luer adapter of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
3)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 47.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4)	The disclosure is objected to because of the following informalities:
Paragraph [0060], lines 2-4, “As illustrated in Figure 1H, in some embodiments, a port of the connector 30and the second extension tube 44 may be distally 
Paragraph [0060], line 3, “connector 30and” should read “connector 30 and” for correctness
Appropriate correction is required.
Claim Objections
5)	Applicant is advised that should claims 6 and 8 be found allowable, claims 19 and 20, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
6)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8)	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
9)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11)	Claims 1, 4-5, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devgon et al. (U.S. PGPUB 20140364766), hereinafter Devgon.
	Regarding claim 1, Devgon teaches a catheter system (Fig. 12; 6000), comprising: a catheter adapter (Fig. 12; 6400) having a distal end (Fig. 12; 6410), a proximal end (Fig. 12; 6430) axially aligned with the distal end, and a lumen (Fig. 11; 6401) extending between the distal end and the proximal end; a catheter (Fig. 12; 6300) extending distally from the end of the catheter adapter (as shown in Fig. 11); an 

    PNG
    media_image1.png
    465
    685
    media_image1.png
    Greyscale

Annotated Fig. 12
	Regarding claim 4, Devgon teaches the catheter system of claim 1, wherein the distal end of the extension tube is fixedly coupled to the proximal end of the catheter adapter [Paragraphs 0105 – 0106] (Examiner interprets the distal end of the extension tube to be fixedly coupled to the proximal end of the catheter adapter due to the distal 
	Regarding claim 5, Devgon teaches the catheter system of claim 1, wherein the extension tube is a first extension tube, wherein the catheter system comprises a second extension tube (Fig. 12; 6425) coupled to the first extension tube (via the connector), wherein the second extension tube is disposed at an angle with respect to the first extension tube (as shown in Fig. 12).
	Regarding claim 7, Devgon teaches the catheter system of claim 5, wherein the connector comprises a Y-adapter having a first port (Fig. 12; 6430) and a second port (Fig. 12; 6420), wherein the first port is configured to couple with an instrument delivery device (Fig. 12; 6100), wherein the second extension tube extends from the second port of the Y-adapter (as shown in Fig. 12).
	Regarding claim 13, Devgon teaches the catheter system of claim 1, wherein the connector comprises a blood control septum (Fig. 11; 6132) [Paragraph 0107, lines 13-21].
Claim Rejections - 35 USC § 103
12)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14)	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Devgon. 
Regarding claim 2, Devgon teaches the catheter system of claim 1. While Devgon does not explicitly teach that the extension tube is rigid or semi-rigid, Devgon does teach that the extension tube can be monolithically formed with the introducer 6100 [Paragraph 0106], and that the introducer 6100 may be formed of “any suitable material having any given durometer” [Paragraph 0103]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extension tube of Devgon to be rigid or semi-rigid, as taught by Devgon, as doing so is well-known in the art, and taught implicitly within the specification.
Regarding claim 3, Devgon teaches the catheter system of claim 1, wherein the distal end of the extension tube is couple to the proximal end of the catheter adapter via a locking mechanism (Fig. 12; 6131), wherein the locking mechanism is selectively couples to a corresponding locking mechanism (Fig. 10; 6431) disposed on the proximal end of the catheter adapter (as shown in Fig. 10). However, Devgon is silent to whether the locking mechanism is a luer adapter, and whether the corresponding locking mechanism is a luer adapter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking mechanism and corresponding locking mechanism of Devgon to be luer adapters, as taught by Devgon, as doing so is well-known in the art, and taught within the specification.
15)	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Devgon in view of Rasmussen et al. (U.S. PGPUB 20060015086), hereinafter Rasmussen.
Regarding claim 6, Devgon teaches the catheter system of claim 5. From Figures 9-14 of Devgon, it would appear that the first extension tube is designed to have a greater hardness than the second extension tube, due to the functions dictated within the specification - mainly that the first extension tube is designed to house a medical device (solid) moving through it, while the second extension tube is designed to have a fluid moving thorough it [Paragraphs 0105-0106, and 0117]. However, Devgon does not explicitly teach wherein a hardness of the first extension tube is greater than a hardness of the second extension tube.
Rasmussen teaches a catheter system (as shown in Fig. 2) comprising an extension tube (Fig. 2; 26; Fig. 5A; 64), wherein the extension tube is a first extension tube, wherein the catheter system further comprises a second extension tube (Fig. 2; 34 and 36) coupled to the first extension tube (as shown in Fig. 2), wherein a hardness of the first extension tube [Paragraph 0037] is greater than a hardness of the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devgon to explicitly teach a hardness of the first extension tube to be greater than a hardness of the second extension tube, as taught by Rasmussen. Doing so is well-known in the art, as taught by Rasmussen, and is supported by the functions of the first and second extension tubes.
Regarding claim 19, Devgon teaches the catheter system of claim 5. From Figures 9-14 of Devgon, it would appear that the first extension tube is designed to have a greater hardness than the second extension tube, due to the functions dictated within the specification - mainly that the first extension tube is designed to house a medical device (solid) moving through it, while the second extension tube is designed to have a fluid moving thorough it [Paragraphs 0105-0106, and 0117]. However, Devgon does not explicitly teach wherein a hardness of the first extension tube is greater than a hardness of the second extension tube.
Rasmussen teaches a catheter system (as shown in Fig. 2) comprising an extension tube (Fig. 2; 26; Fig. 5A; 64), wherein the extension tube is a first extension tube, wherein the catheter system further comprises a second extension tube (Fig. 2; 34 and 36) coupled to the first extension tube (as shown in Fig. 2), wherein a hardness of the first extension tube [Paragraph 0037] is greater than a hardness of the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devgon to explicitly teach a hardness of the first extension tube to be greater than a hardness of the second extension tube, as taught by Rasmussen. Doing so is well-known in the art, as taught by Rasmussen, and is supported by the functions of the first and second extension tubes.
16)	Claims 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Devgon in view of Eby (U.S. Patent No. 3046984), hereinafter Eby.
	Regarding claim 8, Devgon teaches the catheter system of claim 1. However, Devgon fails to teach wherein the catheter system further comprises a stabilization feature disposed between the connector and the distal end of the extension tube.
	Eby teaches a catheter system (as shown in Fig. 1), comprising a catheter adapter (Fig. 1; 2); a catheter (Fig. 1; 8); an extension tube (Fig. 1; 36) having a distal end and a proximal end, wherein the distal end of the extension tube is coupled to the proximal end of the catheter adapter (as shown in Fig. 1); and a connector (Fig. 1; 38) coupled to the proximal end of the extension tube; wherein the catheter system further comprises a stabilization feature (Fig. 1; 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Devgon to comprise a 
Regarding claim 9, Devgon in view of Eby teaches the catheter system of claim 8, wherein the stabilization feature comprises a platform (Examiner interprets the stabilization feature itself to be a “platform”), wherein the platform comprises an adhesive layer [Col. 2, lines 22-27] configured to contact skin of a patient [Col. 1, lines 11-26; Col. 2, lines 53-60].
Regarding claim 20, Devgon teaches the catheter system of claim 1. However, Devgon fails to teach wherein the catheter system further comprises a stabilization feature disposed between the connector and the distal end of the extension tube.
	Eby teaches a catheter system (as shown in Fig. 1), comprising a catheter adapter (Fig. 1; 2); a catheter (Fig. 1; 8); an extension tube (Fig. 1; 36) having a distal end and a proximal end, wherein the distal end of the extension tube is coupled to the proximal end of the catheter adapter (as shown in Fig. 1); and a connector (Fig. 1; 38) coupled to the proximal end of the extension tube; wherein the catheter system further comprises a stabilization feature (Fig. 1; 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Devgon to comprise a stabilization feature disposed between the connector and the distal end of the extension tube, as taught by Eby. Doing so would allow for secure and stable anchoring of the catheter system to a patient [Col. 1, lines 11-26].
Conclusion
17)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.S./
Examiner, Art Unit 3783
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783